EXHIBIT 10.8

LATIN NODE, INC.

PREFERRED STOCK PURCHASE AGREEMENT

THIS PREFERRED STOCK PURCHASE AGREEMENT, dated as of February 16, 2007 (the
“Agreement”), is entered into by and among Latin Node, Inc., a Florida
corporation (the “Company”), Retail Americas VoIP, LLC, a Delaware limited
liability company (“RAV”), Elandia, Inc., a Delaware corporation (the
“Purchaser”), Jorge Granados, an individual (the “Responsible Party”).

W I T N E S S E T H:

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D (“Regulation D”) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act;

WHEREAS, upon the terms and conditions of this Agreement, the Purchaser has
agreed to purchase, and the Company wishes to issue and sell to Purchaser,
8,000,000 shares of the Company’s Series A 10% Cumulative Convertible Preferred
Stock, $0.001 par value per share (the “Series A Preferred Stock”), the terms of
which are as set forth in the Amended and Restated Articles of Incorporation
attached hereto as Exhibit A (the “Amended Articles”);

WHEREAS, the Series A Preferred Stock shall be convertible into shares of the
Company’s common stock, $.001 par value per share (the “Common Stock”), pursuant
to the terms set forth in the Amended Articles;

WHEREAS, as of the date hereof, RAV owns all of the issued and outstanding
common stock of the Company;

WHEREAS, the Responsible Party is the president, a member of the board of
directors, and an indirect beneficial owner, of the Company; and

WHEREAS, RAV and each of the Persons issued Purchaser Restricted Stock (as
defined below) shall deposit their respective shares of stock with Shutts &
Bowen LLP (the “Escrow Agent”) to be held in escrow pursuant to the Escrow
Agreement (as defined below) in order to secure the indemnification obligations
of RAV and the Responsible Party to the Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. PURCHASE AND SALE; USE OF PROCEEDS

(a) Purchase of Series A Preferred Stock. Subject to the terms and conditions in
this Agreement, the Purchaser hereby agrees to purchase from the Company, and
the



--------------------------------------------------------------------------------

Company hereby agrees to issue and sell to the Purchaser an aggregate of
8,000,000 shares of Series A Preferred Stock for the purchase price of
$20,000,000 ($2.50 per share of Series A Preferred Stock)(“Purchase Price”),
which shall be payable to the Company in immediately available funds on the
Closing Date. The Company shall adopt and file the Amended Articles with the
Florida Department of State at or before the Closing (defined below).

(b) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Carlton Fields, P.A., 4000
International Place, 100 Southeast Second Street, Miami, Florida 33131,
commencing at 10:00 a.m. local time on the second business day following the
satisfaction or waiver of all conditions to the obligations of the parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective parties will take at the Closing itself) or
such other date as Purchaser and the Company may mutually determine (the
“Closing Date”).

(c) Use of Proceeds. The Company shall use the proceeds from the sale of the
Series A Preferred Stock: (i) to reimburse the Purchaser its expenses as set
forth in Section 8 hereof, (ii) to repay any and all outstanding loans in full
from the Purchaser to the Company, except for any Purchaser Subordinated Debt
(as defined below), and (iii) for the Company’s general working capital needs.
Notwithstanding the foregoing, any accrued interest on the loans from the
Purchaser to the Company shall be capitalized and considered part of the
consideration for the Series A Preferred Shares. Furthermore, the Company
covenants and agrees that none of the proceeds from the loans made by the
Purchaser or the purchase of the Series A Preferred Stock under this Agreement
shall be used to pay or compensate its employee, Alfredo Soto or his designees,
for any reason whatsoever, other than for the payment of his current salary in
the Ordinary Course of Business (as defined below).

 

  2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

(a) Qualified Investor. The Purchaser is (i) experienced in making investments
of the kind described in this Agreement and the related documents, (ii) able to
afford the entire loss of its investment in the Series A Preferred Stock, and
(iii) an “accredited investor” as defined in Rule 501(a) of Regulation D
(“Accredited Investor”) and knows of no reason to anticipate any material change
in its financial condition for the foreseeable future.

(b) Restricted Securities. The securities are “restricted securities” as defined
in Rule 144 promulgated under the Securities Act. All subsequent offers and
sales by the Purchaser of the Series A Preferred Stock and the Common Stock
issuable upon conversion of the Series A Preferred Stock shall be made pursuant
to an effective registration statement under the Securities Act or pursuant to
an applicable exemption from such registration.

(c) Reliance on Representations. The Purchaser understands that the Series A
Preferred Stock is being offered and sold to it in reliance upon exemptions from
the registration requirements of the United States federal securities laws, and
that the Company is relying upon the truthfulness and accuracy of the
Purchaser’s representations and warranties, and the

 

2



--------------------------------------------------------------------------------

Purchaser’s compliance with its covenants and agreements, each as set forth
herein, in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Series A Preferred Stock.

(d) Access to Information. The Purchaser (i) has been provided with sufficient
information with respect to the business of the Company for the Purchaser to
determine the suitability of making an investment in the Company and such
documents relating to the Company as the Purchaser has requested and the
Purchaser has carefully reviewed the same, (ii) has been provided with such
additional information with respect to the Company and its business and
financial condition as the Purchaser, or the Purchaser’s agent or attorney, has
requested, and (iii) has had access to management of the Company and the
opportunity to discuss the information provided by management of the Company and
any questions that the Purchaser had with respect thereto have been answered to
the full satisfaction of the Purchaser.

(e) Legality. The Purchaser has the requisite corporate power and authority to
enter into this Agreement.

(f) Authorization. This Agreement and any related agreements, and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Purchaser, and such agreements, when executed and delivered by
each of the Purchaser and the Company will each be a valid and binding agreement
of the Purchaser, enforceable in accordance with their respective terms, except
to the extent that enforcement of each such agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors rights
generally and to general principles of equity.

(g) Restricted Common Stock. The restricted common stock of the Purchaser to be
issued pursuant to Section 4(l) hereof shall be duly authorized, validly issued
and fully paid and non-assessable.

(h) Investment. The Purchaser is acquiring the Series A Preferred Stock for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with the view to, or for resale in connection with, any distribution thereof,
nor with any present intention of distributing or selling such Series A
Preferred Stock. The Purchaser is aware of the limits on resale imposed by
virtue of the transaction contemplated by this Agreement and is aware that the
Series A Preferred Stock will bear restrictive legends.

(i) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Purchaser (as defined herein), currently threatened
against the Purchaser that questions the validity of the Primary Company
Documents (as defined below) or the right of Purchaser to enter into any such
agreements or to consummate the transactions contemplated hereby and thereby,
nor, to the Knowledge of Purchaser, is there any basis for the foregoing. All
references to the “Knowledge” means the actual knowledge of the person in
question or the knowledge such person could reasonably be expected to have each
after reasonable investigation and due diligence.

 

3



--------------------------------------------------------------------------------

(j) Broker’s Fees and Commissions. Except for a fee payable to Stanford Group
Company, neither the Purchaser nor any of its officers, partners, employees or
agents has employed any investment banker, broker, or finder in connection with
the transactions contemplated by the Primary Company Documents.

 

  3. REPRESENTATIONS OF THE COMPANY, RAV AND THE RESPONSIBLE PARTY

Each of the Responsible Party, the Company and RAV, jointly and severally,
represents and warrants to, and covenants and agrees with, the Purchaser that
the statements contained in this Section 3 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 3), except as set forth in the
disclosure schedule delivered by the Company to the Purchaser on the date hereof
and initialed by the parties (the “Disclosure Schedule”). Nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the Disclosure Schedule
identifies the exception with particularity and describes the relevant facts in
detail. The Disclosure Schedule will be arranged in paragraphs corresponding to
the lettered and numbered paragraphs contained in this Section 3.

(a) Organization. The Company is a corporation duly organized and validly
existing and in good standing under the laws of the State of Florida and has all
requisite corporate power and authority to carry on its business as now
conducted and proposed to be conducted. Except as set forth on Section 3(g) of
the Disclosure Schedule, the Company has no other equity interest in any other
Person. The Company is duly qualified as a foreign corporation and in good
standing in all jurisdictions in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification. The minute books and stock record books and other
similar records of the Company have been provided or made available to the
Purchaser or its counsel prior to the execution of this Agreement, are complete
and correct in all material respects and have been maintained in accordance with
sound business practices. Such minute books contain true and complete records of
all actions taken at all meetings and by all written consents in lieu of
meetings of the directors, shareholders and committees of the board of directors
of the Company from the date of organization through the date hereof. The
Company has, prior to the execution of this Agreement, delivered to the
Purchaser true and complete copies of the Company’s Articles of Incorporation,
and Bylaws, each as amended through the date hereof. The Company is not in
violation of any provisions of its Articles of Incorporation or Bylaws.

(b) Capitalization.

(i) On the date hereof, the authorized capital of the Company consists of 1,000
shares of Common Stock, par value $1.00 per share, of which 1,000 shares are
issued and outstanding. Except as set forth on Section 3(b)(i) of the Disclosure
Schedule, there are no outstanding rights, agreements, arrangements or
understandings to which the Company is a party (written or oral) which would
obligate the Company to issue any equity interest, option, warrant, convertible
note, or other types of securities, including, without limitation, any
obligation to issue, grant, or otherwise sell any equity interest in the Company
to the Company’s joint venture

 

4



--------------------------------------------------------------------------------

partner in Argentina. There is no obligation by the Company to register any
shares in a registration statement filed with the Commission. Except as set
forth on Section 3(b)(i) of the Disclosure Schedule, there is no agreement,
arrangement or understanding between or among any entities or individuals which
affects, restricts or relates to voting, giving of written consents, dividend
rights or transferability of shares with respect to any voting shares of the
Company, including, without limitation, any voting trust agreement or proxy.
Except as set forth on Section 3(b)(i) of the Disclosure Schedule, there are no
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire for value any outstanding shares of capital stock or other ownership
interests of the Company or to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any other Person. There
are no anti-dilution or price adjustment provisions regarding any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Securities (as defined below).

(ii) Upon the filing of the Amended Articles with the Florida Department of
State, the authorized capital of the Company will consist of (i) 25,000,000
shares of common stock, $.001 par value, of which 2,000,000 shares will be
issued to RAV, and (ii) 15,000,000 shares of Series A 10% Cumulative Convertible
Preferred Stock, $.001 par value, of which no shares will be issued and
outstanding.

(c) Concerning the Series A Preferred Stock and Common Stock. The Series A
Preferred Stock, and the Common Stock issuable upon conversion of the Series A
Preferred Stock, shall be duly and validly issued, fully paid and non-assessable
and will not subject the holder thereof to personal liability by reason of being
such a holder.

(d) Authorized Shares. The Company shall have available a sufficient number of
authorized and unissued shares of Common Stock as may be necessary to effect
conversion of the Series A Preferred Stock. Each of the Company and RAV
understands and acknowledges the potentially dilutive effect to the Common Stock
of the issuance of shares of Common Stock upon the conversion of the Series A
Preferred Stock. The Company further acknowledges that its obligation to issue
shares of Common Stock upon conversion of the Series A Preferred Stock is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company.

(e) Legality. The Company has the requisite corporate power and authority to
enter into this Agreement, and to issue and deliver the Series A Preferred Stock
and the Common Stock issuable upon conversion of the Series A Preferred Stock.

(f) Transaction Agreements. This Agreement, the Amended Articles, the
Shareholders’ Agreement (as defined below), the Non-Compete Agreement (as
defined below), the Escrow Agreement (as defined below) and the Lock-up
Agreements (as defined below)(collectively, the “Primary Company Documents”),
and the transactions contemplated hereby and thereby, have been duly and validly
authorized by the Company. The Primary Agreements have been duly executed and
delivered by the Company and, when executed and delivered by the Company, each
of the Primary Company Documents will be a valid and binding agreement of the
Company, enforceable in accordance with their respective terms, except to the
extent that enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and to general
principles of equity.

 

5



--------------------------------------------------------------------------------

(g) Subsidiaries. Section 3(g) of the Disclosure Schedule sets forth for each
Subsidiary (as defined below) of the Company (i) its name and jurisdiction of
incorporation, (ii) the number of authorized shares for each class of its
capital stock, (iii) the number of issued and outstanding shares of each class
of its capital stock, the names of the holders thereof, and the number of shares
held by each such holder, and (iv) the number of shares of its capital stock
held in treasury. All of the issued and outstanding shares of capital stock of
each Subsidiary of the Company have been duly authorized and are validly issued,
fully paid, and non-assessable. Except as set forth on Section 3(g) of the
Disclosure Schedule, the Company or one or more of its Subsidiaries hold of
record and own beneficially all of the outstanding shares of each Subsidiary of
the Company, free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws), Taxes, liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. Except as set forth on Section 3(g) of the Disclosure Schedule,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require any of the Company and its Subsidiaries to sell,
transfer, or otherwise dispose of any capital stock of any of its Subsidiaries
or that could require any Subsidiary of the Company to issue, sell, or otherwise
cause to become outstanding any of its own capital stock. There are no
outstanding stock appreciation, phantom stock, profit participation, or similar
rights with respect to any Subsidiary of the Company. There are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting of any capital stock of any Subsidiary of the Company. Except as set
forth on Section 3(g) of the Disclosure Schedule, neither the Company nor any of
its Subsidiaries controls directly or indirectly or has any direct or indirect
equity participation in any corporation, partnership, trust, or other business
association that is not a Subsidiary of the Company. Except as set forth on
Section 3(g) of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries owns or has any right to acquire, directly or indirectly, any
outstanding capital stock of, or other equity interests in, any Person. As used
herein, “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof or
(ii) if a limited liability company, partnership, association, or other business
entity (other than a corporation), a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation). The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.

(h) Financial Statements. The Company has delivered to the Purchaser a complete
and correct copy of the following financial statements (collectively the
“Financial Statements”): (i) audited consolidated balance sheets and statements
of income, changes in

 

6



--------------------------------------------------------------------------------

shareholders’ equity, and cash flow as of and for the fiscal years ended
June 30, 2003, June 30, 2004, and June 30, 2005 for the Company and its
Subsidiaries, (ii) audited consolidated balance sheet and statement of income,
changes in shareholders’ equity, and cash flow as of and for the fiscal year
ended June 30, 2006 (the “Most Recent Fiscal Year End”) for the Company and its
Subsidiaries and (iii) unaudited consolidated balance sheets and statement of
income (the “Most Recent Interim Financial Statements”) as of and for the six
months ended December 31, 2006 (the “Most Recent Interim Period”) for the
Company and its Subsidiaries. The Company has furnished, and will provide
Purchaser with all management letters of the Company’s outside independent
certified public accountants relating to audits performed in connection with the
Financial Statements. Each of the Financial Statements, including, in each case,
any related notes: (i) is true or will be true, complete, and correct as of
their respective dates, (ii) is in accordance with and supported by and
consistent with the books and records of Company, including, without limitation,
a general ledger and detailed trial balances, which books and records have been
made available to Purchaser and which have been maintained in accordance with
good business practices, (iii) is or will be prepared in accordance with United
States generally accepted accounting principles as then effect (“GAAP”)
consistently applied during the periods involved (except as otherwise disclosed
in the notes thereto, or, in the case of the Most Recent Interim Financial
Statements, the absence of footnotes, statements of cash flows and changes in
shareholders equity, and normal year end adjustments), and (iv) presents fairly
the consolidated financial position and the consolidated results of operations,
changes in shareholders’ equity, and statements of cash flows of Company and its
Subsidiaries as of the dates and for the periods indicated subject, in the case
of the Most Recent Interim Financial Statements, to normal year-end adjustments.
Each of the Financial Statements are (and upon the completion of the review of
the Most Recent Interim Financial Statements, each of the Financial Statements
will be) in proper form and will satisfy the historical financial statement
requirements of Form 8-K promulgated by the Commission for a material
acquisition by the Purchaser.

(i) Intentionally Omitted.

(j) Independent Accountants. To the Company’s Knowledge, Berenfeld, Spritzer,
Shechter & Sheer, CPA’s, LLP (the “Accounting Firm”), which has audited the
Company’s Financial Statements for the fiscal years ended June 30,
2003, June 30, 2004, June 30, 2005 and June 30, 2006, is “independent” with
respect to the Company and its Subsidiaries within the meaning of Regulation
S-X, as promulgated under the Securities Act, and has been “independent” within
such meaning at all times since June 20, 2003.

(k) Non-Contravention. Except as set forth on Section 3(k) of the Disclosure
Schedule, the execution and delivery of this Agreement and each of the other
Primary Company Documents, and the consummation by the Company of the
transactions contemplated by this Agreement and each of the other Primary
Company Documents, do not and will not conflict with, or result in a breach by
the Company of, or give any third party any right of termination, cancellation,
acceleration or modification in or with respect to, any of the terms or
provisions of, or constitute a default under, (A) its Articles of Incorporation
or Bylaws, as amended through the date hereof, (B) any material indenture,
mortgage, deed of trust, lease or other agreement or instrument to which the
Company is a party or by which it or any of its properties or assets are bound,
or (C) any existing applicable law, rule, or regulation or any applicable
decree, judgment or order of any court or federal, state, securities industry or
foreign regulatory body, administrative agency, or any other governmental body
having jurisdiction over the Company or any of their properties or assets
(collectively, “Laws”).

 

7



--------------------------------------------------------------------------------

(l) Approvals and Filings. Except as set forth on Section 3(l) of the Disclosure
Schedule, and other than the completion of the filing of the Amended Articles,
no authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, creditors, lessors,
shareholders of the Company, or other non-governmental Persons is required to be
obtained by the Company for the entry into or the performance of this Agreement
and the other Primary Company Documents.

(m) Compliance with Law. The Company has not violated, and is not currently in
default under, any Laws (including, without limitation, any telecommunications
Laws) applicable to the Company, or any of the assets or properties of the
Company, where such violation could reasonably be expected to have Material
Adverse Effect. For the purposes of this Agreement, the term “Material Adverse
Effect” or “Material Adverse Change” means any effect or change that would be
(or could reasonably be expected to be) materially adverse to the business,
assets, condition (financial or otherwise), operating results, operations, or
business prospects of the Company and its Subsidiaries, taken as a whole, or to
the ability of the Company to consummate timely the transactions contemplated
hereby (regardless of whether or not such adverse effect or change can be or has
been cured at any time or whether the Purchaser has knowledge of such effect or
change on the date hereof).

(n) Absence of Certain Changes, Events and Conditions. Except as set forth on
Section 3(n) of the Disclosure Schedule, or in the Most Recent Interim Financial
Statements, since the Most Recent Fiscal Year End, the Company has not:

(i) other than in the ordinary course of business consistent with past custom
and practice (including with respect to quantity and frequency)(“Ordinary Course
of Business”), sold, transferred, leased, subleased, licensed, encumbered or
otherwise disposed of any assets;

(ii) borrowed any amount or incurred or become subject to any liabilities,
except trade payables incurred in the Ordinary Course of Business and
liabilities under contracts entered into in the Ordinary Course of Business
(excluding any capital lease obligations);

(iii) discharged or satisfied any material Encumbrance or paid any material
obligation or liability, other than in the Ordinary Course of Business;

(iv) declared or made any payment or distribution of cash or other property to
its shareholders with respect to its capital stock or other equity securities or
purchased or redeemed any shares of its capital stock or other equity securities
(including, without limitation, any warrants, options or other rights to acquire
its capital stock or other equity securities);

(v) sold, assigned or transferred any material intellectual property rights or
disclosed any proprietary confidential information to any Person;

(vi) granted any increase, or announced any increase, in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable to any of
the

 

8



--------------------------------------------------------------------------------

officers, employees, independent contractors or agents, including, without
limitation, any increase or change pursuant to any employee benefit plan, or
(ii) established, increased or accelerated the payment or vesting of any
benefits under any employee benefit plan with respect to officers or employees;

(vii) made any material change in any method of accounting or accounting
practice or policy, including, without limitation, material changes in
assumptions underlying or methods of calculating bad debt, contingency or other
reserves, or notes or accounts receivable write-offs, or in corporate allocation
methodology, in each case other than changes required by Law or under GAAP;

(viii) suffered any casualty loss or damage with respect to any assets, whether
or not covered by insurance;

(ix) experienced any Material Adverse Change;

(x) conducted the businesses of the Company and its Subsidiaries outside in the
ordinary and usual course consistent with past practice;

(xi) compromised, settled, granted any waiver or release relating to, or
otherwise adjusted any Action (as defined below), Indebtedness (as defined
below) or any other claims or rights; or

(xii) entered into any agreement, contract, commitment or arrangement to do any
of the foregoing.

As used herein, “Action” means any action, suit, claim, arbitration, or
proceeding or investigation commenced by or pending before any governmental
body; and “Indebtedness” means obligations with regard to borrowed money and
leases classified or accounted for as capital or financing leases on financial
statements, but shall expressly not include either accounts payable or accrued
liabilities that are incurred in the Ordinary Course of Business or obligations
under operating leases classified or accounted for as such on financial
statements.

(o) Indebtedness to Officers, Directors and Shareholders. Except as set forth on
Section 3(o) of the Disclosure Schedule, the Company is not indebted to any of
the Company’s shareholders, officers or directors or their Affiliates in any
amount whatsoever (including, without limitation, any deferred compensation,
salaries or rent payable). For the purposes hereof, the term “Affiliate” shall
have the meaning set forth in Rule 12b-2 of the regulations promulgated under
the Securities Exchange Act of 1934, as amended (“Exchange Act”).

(p) Relationships with Related Persons. Except as set forth on Section 3(p) of
the Disclosure Schedule, no officer, director, or principal shareholder of the
Company nor any Related Person (as defined below) of any of the foregoing has,
or since December 31, 2003, has had, any interest in any property (whether real,
personal, or mixed and whether tangible or intangible) used in or pertaining to
the business of the Company. Except as set forth on Section 3(p) of the
Disclosure Schedule, no officer, director, or principal shareholder of the
Company nor any Related Person of the any of the foregoing is, or since
December 31, 2003, has owned an

 

9



--------------------------------------------------------------------------------

equity interest or any other financial or profit interest in, a Person that has
(i) had business dealings or a material financial interest in any transaction
with the Company, or (ii) engaged in competition with the Company with respect
to any line of the merchandise or services of such company (a “Competing
Business”) in any market presently served by such company except for ownership
of less than one percent of the outstanding capital stock of any Competing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as set forth on Section 3(p) of the Disclosure
Schedule, no director, officer, or principal shareholder of the Company nor any
Related Person of any of the foregoing is a party to any contract with, or has
claim or right against, the Company. As used in this Agreement, “Person” means
any individual, corporation (including any non-profit corporation), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or any governmental
body; “Related Person” means, (X) with respect to a particular individual,
(a) each other member of such individual’s Family (as defined below); (b) any
Person that is directly or indirectly controlled by such individual or one or
more members of such individual’s Family; (c) any Person in which such
individual or members of such individual’s Family hold (individually or in the
aggregate) a Material Interest (as defined below); and (d) any Person with
respect to which such individual or one or more members of such individual’s
Family serves as a director, officer, partner, executor, or trustee (or in a
similar capacity); (Y) with respect to a specified Person other than an
individual, (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person; (b) any Person that holds a Material Interest in such
specified Person; (c) each Person that serves as a director, officer, partner,
executor, or trustee of such specified Person (or in a similar capacity);
(d) any Person in which such specified Person holds a Material Interest; (e) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity); and (f) any Related Person of any
individual described in clause (b) or (c). For purposes of the foregoing
definition, (a) the “Family” of an individual includes (i) the individual,
(ii) the individual’s spouse and former spouses, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 1% of the outstanding voting power of a
Person or equity securities or other equity interests representing at least 1%
of the outstanding equity securities or equity securities in a Person.

(q) Title to Properties; Liens and Encumbrances. Except as set forth on
Section 3(q) of the Disclosure Schedule, the Company has good and assignable
title to all of its properties and assets, both real and personal, and has good
title to all its leasehold interests, free and clear of all Encumbrances (as
defined below) except liens for current Taxes not yet due. As used in this
Agreement, “Encumbrance” means any charge, claim, community property interest,
condition, equitable interest, lien, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

(r) Permits.

(i) The Company has all permits, licenses and any similar authority necessary
for the conduct of its business as now conducted, the lack of which would
materially

 

10



--------------------------------------------------------------------------------

and adversely affect the business or financial condition of such company. The
Company is not in default in any respect under any of such permits, licenses or
similar authority. The Company currently holds all foreign, federal, state and
local permits, licenses, authorizations, certificates, exemptions and approvals
of governmental bodies or other Persons necessary to conduct the businesses in
which they are engaged and to own and use the facilities and properties owned
and used by them (collectively, “Permits”). Each such Permit is valid and in
good standing with the issuer of the Permit and not subject to any proceedings
for suspension, modification or revocation. Without limiting the generality of
the foregoing: (A) the Company has not received any written notice from any
governmental body revoking, canceling, rescinding, materially modifying or
refusing to renew any Permit and (B) the Company is in compliance with the
requirements of all Permits.

(ii) (A) The Company maintains effective tariffs for services that it offers
that are subject to tariff requirements, (B) the Company offers its tariffed
services in a manner consistent with the filed tariff, (C) no order or other
requirement of Law has been received by the Company concluding that its tariff
is unlawful, (D) no order or other requirement of Law has been received by the
Company suspending a tariff, and (E) the Company has taken steps in the Ordinary
Course of Business to maintain the effectiveness of its tariffs and to enforce
applicable terms and conditions in a manner that is not unreasonably
discriminatory.

(s) Absence of Litigation. Except as set forth in Section 3(s) of the Disclosure
Schedule, there is no action, suit, proceeding, hearing, or investigation of,
in, or before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator pending
or, to the Knowledge of the Company or RAV, threatened, against or affecting the
Company or any of its Subsidiaries, in which an unfavorable decision, ruling or
finding would have a Material Adverse Effect.

(t) No Default. Except as set forth in Section 3(t) of the Disclosure Schedule,
the Company is not in default in the performance or observance of any
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust or other instrument or agreement to which it is a party or by which it or
its property may be bound.

(u) Taxes. Except as set forth on Section 3(u) of the Disclosure Schedule:

(i) All Tax Returns (as defined below) required to have been filed by or with
respect to the Company (including any extensions) have been filed. All such Tax
Returns are true, complete and correct in all material respects. All Taxes (as
defined below) due and payable by the Company, whether or not shown on any Tax
Return, or claimed to be due by any Taxing Authority (as defined below), have
been paid or accrued on the balance sheet included in the Most Recent Interim
Financial Statements.

(ii) The Company does not have any material liability for Taxes outstanding
other than as reflected in the balance sheet included in the Most Interim Recent
Financial Statements. The unpaid Taxes of the Company (A) did not, as of the
expiration of Most Recent Interim Period, exceed by any material amount the
reserve for liability for income tax (other than the reserve for deferred taxes
established to reflect timing differences between book and tax income) set forth
on the face of the balance sheet included in the Most Recent Interim Financial
Statements, and (Bi) will not exceed by any material amount that reserve as
adjusted for operations and transactions through the Closing Date.

 

11



--------------------------------------------------------------------------------

(iii) The Company is not a party to any agreement extending the time within
which to file any Tax Return. No claim has ever been made by a Taxing Authority
of any jurisdiction in which the Company does not file Tax Returns that the
Company is or may be subject to taxation by that jurisdiction.

(iv) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, creditor or
independent contractor.

(v) There has been no action by any Taxing Authority in connection with
assessing additional Taxes against, or in respect of, the Company for any past
period. There is no dispute or claim concerning any Tax liability of the Company
either (i) claimed, raised or, to the Knowledge of the Company, threatened by
any Taxing Authority or (ii) of which the Company is otherwise aware. There are
no liens for Taxes upon the assets and properties of the Company other than
liens for Taxes not yet due. None of the Tax Returns of the Company have been
audited or examined by Taxing Authorities, and none of the Tax Returns of the
Company currently are the subject of audit or examination. The Company has made
available to the Purchaser complete and correct copies of all federal, state,
local and foreign income Tax Returns filed by, and all Tax examination reports
and statements of deficiencies assessed against or agreed to by, the Company
since the fiscal year ended June 30, 2001.

(vi) There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Tax Returns required to be filed by, or
which include or are treated as including, the Company or with respect to any
Tax assessment or deficiency affecting the Company.

(vii) The Company has not received any written ruling related to Taxes or
entered into any agreement with a Taxing Authority relating to Taxes.

(viii) The Company does not have any liability for the Taxes of any person or
entity other than the Company (A) under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of state, local or foreign Law), (B) as a
transferee or successor, (C) by contract or (D) otherwise.

(ix) The Company (A) has not agreed to make nor is required to make any
adjustment under Section 481 of the Internal Revenue Code of 1986, as amended
(“Code”) by reason of a change in accounting method and (ii) is not a
“consenting corporation” within the meaning of Section 341(f)(1) of the Code.

(x) The Company is not a party to or bound by any obligations under any tax
sharing, tax allocation, tax indemnity or similar agreement or arrangement.

(xi) The Company is not involved in, subject to, or a party to any joint
venture, partnership, contract or other arrangement that is treated as a
partnership for federal, state, local or foreign Tax purposes.

 

12



--------------------------------------------------------------------------------

(xii) The Company was not included nor is includible, in the Tax Return of any
other entity.

As used in this Agreement, a “Tax Return” means any return, report, information
return, schedule, certificate, statement or other document (including any
related or supporting information) filed or required to be filed with, or, where
none is required to be filed with a Taxing Authority, the statement or other
document issued by, a Taxing Authority in connection with any Tax; “Tax” or
“Taxes”) means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, income, gross, receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, service, service use, license, net worth, payroll, franchise,
transfer and recording taxes, fees and charges, imposed by Taxing Authority,
whether computed on a separate, consolidated, unitary, combined or any other
basis; and such term includes any interest whether paid or received, fines,
penalties or additional amounts attributable to, or imposed upon, or with
respect to, any such taxes, charges, fees, levies or other assessments; and
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

(v) Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. Neither the Company nor any of its Subsidiaries has offered or given,
and the Company is not aware of any Person that has offered or given, on the
Company’s or Subsidiaries’ behalf, anything of value to, in violation of any
Law, including the Foreign Corrupt Practices Act of 1977, as amended: (i) any
official of a governmental body, any political party or official thereof or any
candidate for political office; (ii) any customer or member of any governmental
body; or (iii) any other Person, for the purpose of any of the following:
(x) influencing any action or decision of such Person in such Person’s official
capacity, including a decision to fail to perform such Person’s official
function; (y) inducing such Person to use such Person’s influence with any
governmental body to affect or influence any act or decision of such
governmental body to assist the Company or any of its Subsidiaries in obtaining
or retaining business for, with, or directing business to, any Person; or
(z) where such payment would constitute a bribe, kickback or illegal or improper
payment to assist the Company or any of its Subsidiaries in obtaining or
retaining business for, with, or directing business to, any Person, except for
an immaterial political contribution (in an amount which was less than $1,000)
by a political action committee which was fully disclosed to the appropriate
governmental body (without any resulting fine or penalty to the Company or any
of its Subsidiaries).

(w) Agent Fees. Except as set forth in Section 3(w) of the Disclosure Schedule,
the Company has not incurred any liability for any finder’s or brokerage fees or
agent’s commissions in connection with the transactions contemplated by this
Agreement.

(x) Employee Benefit Plans and Related Matters. Except as set forth on
Section 3(x) of the Disclosure Schedule, neither the Company nor any Subsidiary
is a party to any pension, profit sharing, savings, retirement, or other
deferred compensation plan, or any bonus (whether payable in cash or stock) or
incentive program, or any group health plan (whether insured or self-funded), or
any disability or group life insurance plan or other employee welfare benefit
plan whether oral or written, including any “employee benefit plans” (as defined

 

13



--------------------------------------------------------------------------------

in Section 3(3) of the Employee Retirement Income Security Act of 1974
(“ERISA”)) of which the Company, any Subsidiary or any Person was or is
required, to be treated as a single employer under Section 414 of ERISA (“ERISA
Affiliate”). Neither the Company nor any Subsidiary is a party to, nor has it
made any contribution to or otherwise incurred any obligation under, any
“multiemployer plan” as defined in Section 3(37) of ERISA. If any such plans
exist, the Company has furnished or have caused to be furnished to the Purchaser
or its counsel complete and accurate copies of such plans. Each of the Company
and Subsidiaries has prepared in good faith and timely filed all requisite
governmental reports and has properly and timely posted or distributed all
notices and reports to the employees of the Company and/or Subsidiaries (as
applicable) required to be filed, posted, or distributed with respect to each of
such plans, if any. Each such plan, if any, has at all times been operated and
administered in all material respects in accordance with its terms and all
applicable Laws currently in effect, including ERISA and the Code and all
amendments thereto. Neither the Company nor any Subsidiary has violated any of
the health care continuation coverage requirements of the Consolidated Omnibus
Budget Reconciliation Act of 1985 applicable to employees of the Company prior
to the Closing. None of the Company, Subsidiaries or any trustee or
administrator of any employee welfare plan within the meaning of Section 3(1) of
ERISA (“ERISA Plans”) covering any employee nor any party in interest (as
defined in Section 3(14) of ERISA) or disqualified person (as defined in
Section 4975(e)(2) of the Code) with respect to any ERISA Plan has engaged in
any transaction which would subject the Company, any Subsidiary or such plan, or
any trustee or administrator thereof, or any party dealing with any ERISA Plan
or any such trust to either a civil penalty assessed pursuant to ERISA or a tax
imposed pursuant to the Code. There are no pending claims with respect to the
administration or the investment of the assets of any such plan or otherwise
involving any such plan (other than routine claims for benefits). There are no
“reportable events” under Section 4043 of ERISA with respect to any pension
benefit plan within the meaning of Section 3(2) of ERISA, subject to Title IV of
ERISA, and none of the Company, Subsidiaries or any ERISA Affiliate or
shareholder of any of the foregoing has incurred any liability under Title IV of
ERISA in connection with the termination of any pension benefit plan or the
complete or partial withdrawal from any multiemployer plan within the meaning of
Section 3(37) of ERISA.

(y) Private Offering. Subject to the accuracy of the Purchaser’s representations
and warranties set forth in Section 2 hereof, (i) the offer, sale and issuance
of the Series A Preferred Stock and (ii) the issuance of Common Stock pursuant
to the conversion of the Series A Preferred Stock into shares of Common Stock,
each as contemplated by the Primary Company Documents, are exempt from the
registration requirements of the Securities Act and any applicable state
securities laws and are in compliance with all federal and state securities laws
and regulations. The Company agrees that neither the Company nor anyone acting
on its behalf will offer any of the Series A Preferred Stock, or any similar
securities for issuance or sale, or solicit any offer to acquire any of the same
from anyone so as to render the issuance and sale of such securities subject to
the registration requirements of the Securities Act. The Company has not offered
or sold the Series A Preferred Stock by any form of general solicitation or
general advertising, as such terms are used in Rule 502(c) under the Securities
Act.

(z) Disclosure. Neither this Agreement, nor any of the exhibits, schedules,
documents, certificates or other items prepared or supplied to the Purchaser,
including, without limitation, the Company’s business plan, by the Company with
respect to the transactions

 

14



--------------------------------------------------------------------------------

contemplated hereby contain any untrue statements of a material fact or omit a
material fact necessary to make each statement contained herein or therein not
misleading. There is no fact which the Company or RAV has not disclosed to the
Purchaser in writing and of which any of their respective officers, directors or
executive, employees is aware (other than general economic conditions) and which
has had or would reasonably be expected to have a Material Adverse Effect. All
estimates and projections of the Company’s performance provided by the Company
to the Purchaser are based on good faith estimates or projections of, and
assumptions believed to be reasonable by, the management of the Company as of
the date such statements were prepared, and the management of the Company
believe that such assumptions remain reasonable.

 

  4. PRE-CLOSING COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS

 

  (a) Financial Disclosure and Accounting Controls.

(i) The Company shall use its best efforts to establish prior to the Closing,
and to maintain after the Closing, “disclosure controls and procedures” (as
defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
that are reasonably designed to ensure that material information (both financial
and non-financial) relating to the Company and its Subsidiaries, that would be
required to be disclosed by the Company in the reports that it would be required
to file or submit under the Exchange Act if the Company were a reporting company
under the Exchange Act, is communicated to the Company’s principal executive
officer and principal financial officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding
required disclosure and to make the certifications of the principal executive
officer and the principal financial officer of the Company that would be
required by Section 302 of the Sarbanes-Oxley Act of 2002 (“SOX”), with respect
to such reports, if the Company were a reporting Company under the Exchange
Act. For purposes of this Section, “principal executive officer” and
“principal financial officer” shall have the meanings ascribed to such terms in
SOX.

(ii) The Company shall use its best efforts to establish prior to the Closing,
and to maintain after the Closing, a system of internal accounting controls
designed to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company shall make available to
the Purchaser accurate and complete copies of all material policies, manuals and
other documents promulgating such internal accounting controls. The Company
shall use its best efforts to eliminate any “material weaknesses” (as defined by
the Public Company Accounting Oversight Board (“PCAOB”)) and any “significant
deficiencies” (as defined by the PCAOB) that are reasonably likely to
collectively represent a “material weakness” in the design or operation of
the Company’s internal controls and procedures. The Company shall use its best
efforts to ensure that there shall be no significant deficiencies in the design
or operation of the Company’s internal controls and procedures.

 

15



--------------------------------------------------------------------------------

(b) Cooperation. Following the execution of this Agreement, the Company and the
Purchaser agree as follows:

(i) Subject to the terms and conditions of this Agreement, each party will use
its reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable, including
under applicable Laws and regulations, to consummate the sale of the Series A
Preferred Stock and the other transactions contemplated by this Agreement as
soon as practicable after the date hereof. In furtherance and not in limitation
of the foregoing, each party hereto agrees (i) to file all necessary
applications for Required Consents (as defined below) at the Federal
Communications Commission (“FCC”), any state public service commission or
similar regulatory body (“PUC”) and local franchising authorities with respect
to the transactions contemplated hereby as promptly as practical after the date
hereof and to supply as promptly as practicable any additional information and
documentary material that may be requested by the FCC, PUCs and local
franchising authorities and to take all other actions necessary to cause the
Required Consents to be obtained as soon as practicable and (ii) to obtain all
other required consents from third parties. As used herein, “Required Consents”
means any consents, approvals, orders, authorizations, registrations,
declarations and filings required under or in relation to (a) the Communications
Act of 1934, as amended, and any rules and regulations promulgated by the FCC,
(c) state securities or “blue sky” laws, (d) the Securities Act (e) the Exchange
Act, (f) laws, rules, regulations, practices and orders of any state or PUCs,
local franchising authorities, foreign telecommunications regulatory agencies or
similar state or foreign regulatory bodies, or the Federal Energy Regulatory
Commission, and (g) antitrust or other competition Laws of other jurisdictions.

(ii) The Company shall be responsible for preparing and filing the applications,
notices and documentation to request from government bodies with jurisdiction
over the telecommunications industry the applicable Required Consents. The
Purchaser will cooperate with the Company in this regard, providing such
assistance as the Company shall reasonably request.

(iii) The Company and the Purchaser shall, in connection with the efforts
referenced in Section 4(b)(i) to obtain all requisite approvals and
authorizations for the transactions contemplated by this Agreement under any
Regulatory Law (as defined below), use its reasonable best efforts to
(i) cooperate in all respects with each other in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private party, (ii) promptly inform the other
party of any communication received by such party from, or given by such party
to, the FCC, PUCs, the Antitrust Division of the Department of Justice (the
“DOJ”) or any other governmental body and of any material communication received
or given in connection with any proceeding by a private party, in each case
regarding any of the transactions contemplated hereby, and (iii) permit the
other party to review any communication given by it to, and consult with each
other in advance of any meeting or conference with, the FCC, PUCs, the DOJ or
any such other governmental body or, in connection with any proceeding by a
private party, with any other Person, and to the extent permitted by the FCC,
PUCs, the DOJ or such other applicable governmental body or other Person, give
the other party the opportunity to attend and participate in such meetings and
conferences. Neither party shall take any action in connection with obtaining
any Required Consent that is intended to create, allocate, or shift to the other
party any liability arising from

 

16



--------------------------------------------------------------------------------

the obtaining of such Required Consent; provided, that this provision is not
intended to limit the rights or obligations of either party under this
Section 4(b)(iii) or any other Section of this Agreement or the right of any
party to otherwise seek to reduce or eliminate any such liability on itself. For
purposes of this Agreement, “Regulatory Law” means (i) the Sherman Act, as
amended, the Clayton Act, as amended, the Federal Trade Commission Act, as
amended, the Communications Act, and all other federal, state and foreign, if
any, Laws that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition, whether in the communications industry or otherwise,
through merger or acquisition and (ii) all federal, state and foreign, if any,
Laws with respect to the transfer, assignment, modification or granting of
Permits, whether in the public utility or communications industries or
otherwise.

(iv) In furtherance and not in limitation of the covenants of the parties
contained in Sections 4(b)(i) and 4(b)(ii), if any administrative or judicial
action or proceeding, including any proceeding by a private party, is instituted
(or threatened to be instituted) challenging any transaction contemplated by
this Agreement as violative of any Regulatory Law, the Company and the Purchaser
shall cooperate in all respects with each other and use their respective
reasonable best efforts to contest and resist any such action or proceeding and
to have vacated, lifted, reversed or overturned any decree, judgment, injunction
or other order, whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents or restricts consummation of the transactions
contemplated by this Agreement.

(v) If any objections are asserted with respect to the transactions contemplated
hereby under any Regulatory Law or if any suit is instituted by any governmental
body or any private party challenging any of the transactions contemplated
hereby as violative of any Regulatory Law, each of the Company and the Purchaser
shall use its reasonable best efforts to resolve any such objections or
challenge as such governmental body or private party may have to such
transactions under such Regulatory Law so as to permit consummation of the
transactions contemplated by this Agreement.

(vi) As used in this Section 4(b), “reasonable best efforts” shall not require
the Purchaser or any of its Affiliates to divest or hold separate or otherwise
take or commit to take any action that limits their freedom of action with
respect to, or their ability to retain, any of their assets or businesses or the
business or assets of the Company or that limits their freedom of action with
respect to their business or assets.

(c) Conduct of the Business Prior to Closing. Between the date hereof and the
Closing Date, except as contemplated by this Agreement, or except with the prior
written consent of the Purchaser, the Company and its Subsidiaries shall operate
their businesses in the Ordinary Course of Business (including, without
limitation, with respect to compliance with Laws and performance under
contracts) and will not permit:

(i) any of the assets of the Company or its Subsidiaries to be subjected to any
Encumbrance which does not exist as of the date of this Agreement;

(ii) any changes, including changes to connection, disconnection and collection
practices, to be made in the operations of the Company or its Subsidiaries;

 

17



--------------------------------------------------------------------------------

(iii) any assets of the Company or its Subsidiaries to be sold, transferred,
leased, subleased, licensed, encumbered or otherwise disposed of, except in the
Ordinary Course of Business;

(iv) (A) any increase, or the announcement of any increase, in the wages,
salaries, compensation, bonuses, incentives, pension or other benefits payable
by either of the Company or its Subsidiaries to any director, officer, employee,
independent contractor or agent to be granted, including, without limitation,
any increase or change pursuant to any employee benefit plan, or (B) any
benefits under any employee benefit plan to be established or increased or to be
promised to be increased, or any payment or vesting thereof to be accelerated;

(v) any material change in any method of accounting or accounting practice or
policy used by the Company or its Subsidiaries to be made, including, without
limitation, material changes in assumptions underlying or methods of calculating
bad debt, contingency or other reserves, or notes or accounts receivable
write-offs, or in corporate location methodology, in each case other than as
required by Law or under GAAP;

(vi) any commitments for either of the Company or its Subsidiaries to make
capital expenditures in excess of $150,000 individually or in the aggregate;

(vii) any amendment of the certificate or articles of incorporation or bylaws of
either of the Company or its Subsidiaries, except for the filing of the Amended
Articles;

(viii) any material Action, Indebtedness or any other claims or rights related
to the Company or its Subsidiaries to be compromised, settled or otherwise
adjusted, or any waiver or release relating thereto to be granted (unless such
action would not impose material restrictions or obligations on the Company or
its Subsidiaries after the Closing) in the Ordinary Course of Business;

(ix) any new agreement, contract, commitment or arrangement, or any amendments
or modifications to any existing such agreement, contract, commitment or
arrangement, to be entered into with any Affiliate of either of the Company or
its Subsidiaries or any third parties that is material to the Company or its
Subsidiaries or that will continue in effect after the Closing Date and not be
terminable by the Company or its Subsidiaries on not more than 30 days’ written
notice without payment of premium or penalty;

(x) any change in the stock ownership of any Company to be made or any interest
in either of the Company or its Subsidiaries to be granted or assigned, except
as contemplated by this Agreement;

(xi) any Indebtedness to be created, incurred, assumed or guaranteed by either
of the Company or its Subsidiaries that cannot be prepaid or terminated without
payment of premium or penalty, except for borrowings under existing credit
agreements (or replacements therefor on substantially the same terms) or the
creation of trade payables;

(xii) any new material contract or any material amendments or material
modifications to any existing such contract, to be entered into; or

 

18



--------------------------------------------------------------------------------

(xiii) any agreement, contract, commitment or arrangement to do any of the
foregoing to be entered into.

(d) Access. Pending the Closing Date, the Company, RAV and the Responsible Party
shall:

(i) Ensure that the Purchaser and its representatives are given reasonable
access during normal business hours to all of the employees (including
appropriate experts and other knowledgeable personnel), attorneys, accountants,
agents, independent contractors, properties, books and records of the Company
and its Subsidiaries and that the Purchaser and its representatives are
furnished with such information concerning the Company and its Subsidiaries as
the Purchaser may reasonably require;

(ii) From time to time, furnish to the Purchaser such additional information
(financial or otherwise) concerning the Company and its Subsidiaries as the
Purchaser may reasonably request (which right to request information shall not
be exercised in any way which would unreasonably interfere with the normal
operations, business or activities of the Company); and

(iii) Obtain, to the extent the Purchaser requires audited or reviewed financial
statements of the Company and its Subsidiaries in order to comply with the
reporting requirements of the Commission set forth in Regulations S-K and S-X,
(or, if Purchaser proposes to have its auditors audit any such financial
statements, to permit the Purchaser to obtain by providing audited balance
sheets as of the end of the fiscal years hereinafter described and income
statements and statements of cash flows and changes in equity for such periods,
in each case, for the Company and its Subsidiaries in the form required by
Regulations S-K and S-X), the required audited or reviewed financial statements
of the Company and it Subsidiaries covering the years ended June 30, 2006, 2005
and 2004 and each subsequent fiscal quarter, and to the extent the Closing shall
not have occurred prior to the end thereof, the fiscal year ending June 30, 2007
(and each fiscal quarter thereof), reasonably sufficient and timely enough to
permit the Purchaser reasonably to satisfy such obligations, including, without
limitation, providing reasonable access as stated under clause (e)(i) above to
any auditors engaged by the Purchaser for such purpose and delivering one or
more representation letters from the Company to any such auditors as may be
reasonably requested by the Purchaser to allow such auditors to complete any
such audit or review and to issue an opinion on such financial statements
acceptable to the Commission.

(e) Reservation of Common Stock. The Company will at all times have authorized
and reserved for the purpose of issuance a sufficient number of shares of Common
Stock to provide for the conversion of the Series A Preferred Stock.

(f) Shareholders’ Agreement. On the Closing Date, the Company, RAV, the
Purchaser, and each of the members of RAV, shall execute a shareholders’
agreement in the form attached hereto as Exhibit B (the “Shareholders’
Agreement”).

 

19



--------------------------------------------------------------------------------

(g) Non-Compete and Non-Solicitation Agreements. On the Closing Date, the
Company and the Responsible Party shall execute a non-compete and
non-solicitation agreement in the form attached hereto as Exhibit C (the
“Non-Compete Agreement”).

(h) Opinion of Counsel. The Purchaser shall have received from Shutts & Bowen
LLP, counsel to the Company, an opinion dated the Closing Date, in the form
attached hereto as Exhibit D (“Company Legal Opinion”).

(i) Purchaser Stock Options. The Purchaser shall reserve 600,000 shares of its
common stock under the Purchaser’s stock option plan for the purpose of granting
stock options to the Company’s employees in such amounts and upon such term as
determined by the Purchaser’s compensation committee, in its sole and absolute
discretion.

(j) Books and Records. The Company shall keep proper books of record and account
in which true and complete entries will be made of all transactions in
accordance with GAAP applied on a basis consistent with prior periods.

(k) Actions Prior to the Closing. The Company shall, by the Closing Date,
(i) file all Tax Returns that are required to be filed and that have not been
filed prior to the date of this Agreement, including the 2006 Tax Return,
(ii) obtain the consent of the Accounting Firm to the use of its audit reports
in the filing of a Form 8-K by the Purchaser containing the financial
information of the Company required to be presented in connection with the
acquisition of the Series A Preferred Stock by the Purchaser, and (iii) effect a
stock split, whereby all of the issued and outstanding shares of Company Common
Stock shall be exchanged for 2,000,000 shares of Company Common Stock, such that
RAV shall hold 2,000,000 shares.

(l) Grant of Purchaser Restricted Stock to the Responsible Party. At the
Closing, the Purchaser shall issue 375,000 shares of Purchaser’s restricted
common stock (“Purchaser Restricted Stock”), to the Persons and in such amounts
as set forth on Exhibit E attached hereto (“Purchaser Restricted Stock Grant”).
The Persons set forth on Exhibit E shall execute a lock up agreement in the form
attached hereto as Exhibit F (“Lock-Up Agreement”). The Purchaser Restricted
Stock shall be “restricted shares” as defined by Rule 144 promulgated by the
Commission under the Securities Act and shall bear a legend to that effect. As a
condition to the issuance of such restricted stock, the Responsible Party shall
provide investor representation letters in the form and content acceptable to
the Purchaser and its counsel.

(m) Employment Agreements. On the Closing Date, the Company and the Responsible
Party shall execute, and the Company shall cause Manuel Salvoch to execute,
employment agreements in the form attached hereto as Exhibits G-1 and G-2 (the
“Employment Agreements”).

(n) Escrow Agreement. On the Closing Date, (i) the Company, RAV, the Purchaser
and each of the Persons listed on Exhibit E shall execute an escrow agreement in
the form attached hereto as Exhibit H (the “Escrow Agreement”), (ii) RAV shall
deposit all of its shares of Company Common Stock with the Escrow Agent to held
pursuant to the terms of the Escrow Agreement, and (iii) the Persons listed on
Exhibit E shall deposit all of their shares of Purchaser common stock issued
pursuant to Section 4(l) above with the Escrow Agent to be held pursuant to the
terms of the Escrow Agreement (subsections (ii) and (iii) shall be referred to
collectively as the “Escrowed Shares”).

 

20



--------------------------------------------------------------------------------

(o) Exclusivity. The Company will not (and the Company will not cause or permit
any of its Subsidiaries to) (i) solicit, initiate, or encourage the submission
of any proposal or offer from any Person relating to the acquisition of any
capital stock or other voting securities, or any substantial portion of the
assets, of the Company or any of its Subsidiaries (including any acquisition
structured as a merger, consolidation, or share exchange) or (ii) participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. RAV will not vote its
shares of Company Common Stock in favor of any such acquisition. The Company
will notify the Purchaser immediately if any Person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.

 

  5. POST-CLOSING COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS

(a) Subordinated Debt Financing. The Purchaser agrees that if the Company
obtains senior debt financing from a reputable financial institution in an
amount not less than US $5,000,000 and such debt financing provides for a
reasonable market rate of interest, a repayment term of no less than five years,
and no equity participation, the Purchaser will lend to the Company, subject and
junior to such senior debt, an amount equal to US $5,000,000 less all fees and
expenses of the Purchaser, including, without limitation, the 10% fee payable to
Stanford Group Company, with (i) an annual interest rate of 10%, (ii) a
repayment term equal to that of the repayment term for the senior debt under the
senior debt financing documents, and (iii) such other typical credit facility
terms and conditions to be established by the Purchaser (the “Purchaser
Subordinated Debt”); provided, that the Purchaser is able to enter into a
satisfactory intercreditor agreement with senior lender upon terms acceptable to
the Purchaser.

(b) Insurance. The Company shall maintain insurance on its properties, assets,
business and personnel (on commercially reasonable terms and subject to
reasonable deductibles) sufficient and adequate, in the reasonable discretion of
management of the Company, for the business in which the Company is engaged in
amounts customary for companies similarly situated.

(c) Transfer Restrictions. The Purchaser acknowledges that (i) neither the
Series A Preferred Stock, nor the Common Stock issuable upon conversion of the
Series A Preferred Stock have been registered under the Securities Act, and such
securities may not be transferred unless (A) subsequently registered thereunder
or (B) they are transferred pursuant to an exemption from such registration, and
(ii) any sale of the Series A Preferred Stock or the Common Stock issuable upon
conversion thereof (collectively, the “Securities”) made in reliance upon Rule
144 under the Securities Act (“Rule 144”) may be made only in accordance with
the terms of Rule 144. The provisions of this Section 5, together with the
rights of the Purchaser under this Agreement and the other Primary Company
Documents, shall be binding upon any subsequent transferee of the Series A
Preferred Stock.

 

21



--------------------------------------------------------------------------------

(d) Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the Securities shall have been registered under the Securities Act or
the Purchaser demonstrates to the reasonable satisfaction of the Company and its
counsel that such registration shall no longer be required, such Securities may
be subject to a stop-transfer order placed against the transfer of such
Securities, and such Securities shall bear a restrictive legend in substantially
the following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

(e) Filings. The Company undertakes and agrees that it will make all required
filings in connection with the sale of the Securities to the Purchaser as
required by federal and state laws and regulations, or by any domestic
securities exchange or trading market, and if applicable, the filing of a notice
on Form D (at such time and in such manner as required by the rules and
regulations of the Commission), and to provide copies thereof to the Purchaser
promptly after such filing or filings.

(f) Return of Certificates on Conversion. Upon any conversion by the Purchaser
of less than all of the Series A Preferred Stock pursuant to the terms of the
Amended Articles, the Company shall issue and deliver to the Purchaser, within
seven (7) business days of the date of conversion, a new certificate or
certificates for, as applicable, the total number of shares of the Series A
Preferred Stock, which the Purchaser has not yet elected to convert (with the
number of and denomination of such new certificate(s) designated by the
Purchaser).

(g) Replacement Certificates and Warrants. The certificate(s) representing the
shares of the Series A Preferred Stock held by the Purchaser shall be
exchangeable, at the option of the Purchaser at any time and from time to time
at the office of Company, for certificates with different denominations
representing, as applicable, an equal aggregate number of shares of the Series A
Preferred Stock as requested by the Purchaser upon surrendering the same. No
service charge will be made for such registration or transfer or exchange.

(h) Escrow Fund. The parties agree that in the event that the Put or Call (as
such terms are defined in the Shareholders’ Agreement) is exercised pursuant to
Section 2.8 or 2.9 of the Shareholders’ Agreement within a three year period
commencing on the Closing Date, all consideration paid to RAV in connection
therewith (“Put/Call Consideration”) shall be deposited into escrow with the
Escrow Agent and held with the Escrowed Shares pursuant to the terms of the
Escrow Agreement. If (i) RAV or the Responsible Party is eligible under the
Securities Laws (as defined in the Shareholders’ Agreement) to transfer its
shares of Company Common Stock or Purchaser Restricted Stock, (ii) such transfer
is permitted under the

 

22



--------------------------------------------------------------------------------

Shareholders’ Agreement, and (iii) RAV and/or the Responsible Party transfers
such stock to an unrelated third party in a bona fide transaction at a minimum
price per share of $2.50 for Company Common Stock and $4.17 for the Purchaser
Restricted Stock, then (A) the Escrow Agent will release such shares from escrow
in order to effectuate the transfer, and (B) RAV and/or the Responsible Party
shall deposit all consideration received in connection with such transfer
(“Transfer Consideration”) in escrow with the Escrow Agent to be held with the
Escrowed Shares pursuant to the terms of the Escrow Agreement. The Put/Call
Consideration or Transfer Consideration deposited into escrow with the Escrow
Agent, together with the Escrowed Shares, shall be referred to collectively as
the “Escrow Fund.”

 

  6. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SHARES

The Purchaser understands that the Company’s obligation to issue the Series A
Preferred Stock on the Closing Date to the Purchaser pursuant to this Agreement
is conditioned upon the following, unless waived in writing by the Company:

(a) The accuracy on the Closing Date of the representations and warranties of
the Purchaser contained in this Agreement as if made on the Closing Date and the
performance by the Purchaser on or before the Closing Date of all covenants and
agreements of the Purchaser required to be performed on or before the Closing
Date.

(b) All regulatory approvals or filings, if any, on the Closing Date necessary
to consummate the transactions contemplated by this Agreement shall have been
made as of the Closing Date.

(c) The Purchaser shall have executed and delivered to the Company and the
Responsible Party, as applicable, (i) the Shareholders’ Agreement, (ii) the
Escrow Agreement, and (iii) the stock certificate(s) representing the restricted
common stock of the Purchaser to be issued under Section 4(l) hereof.

(d) There shall not have been instituted, pending or threatened any action or
proceeding (or any investigation or other inquiry that might result in such an
action or proceeding) by or before any governmental body which prohibits the
consummation of the transactions contemplated by this Agreement. No preliminary
or permanent injunction or other order issued by any United States federal or
state governmental body, nor any Law promulgated or enacted by any United States
federal or state governmental body, that restrains, enjoins or otherwise
prohibits the transactions contemplated hereby or limits the ability in any
respect of the rights of any of the Company to hold its assets and conduct its
present, planned or prospective business, or imposes civil or criminal penalties
on any shareholder, director or officer of the Company if such transactions are
consummated, shall be in effect.

 

  7. CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE THE SHARES

The Company understands that the Purchaser’s obligation to purchase the Series A
Preferred Stock on the Closing Date pursuant to Sections 1(a) and 1(b) above is
conditioned upon each of the following, unless waived in writing by the
Purchaser:

(a) The accuracy on the Closing Date of the representations and warranties of
the Company contained in this Agreement as if made on such Closing Date, and the
performance by the Company on or before such Closing Date of all covenants and
agreements of the Company required to be performed on or before the Closing
Date.

 

23



--------------------------------------------------------------------------------

(b) The Company shall have executed and delivered to the Purchaser (i) the
Amended Articles, (ii) the Shareholders’ Agreement, (iii) the Non-Compete
Agreement, (iv) the Lock-up Agreement, and (v) the stock certificate
representing the Series A Preferred Stock.

(c) RAV shall have executed and delivered, and shall have caused each of its
members to execute and deliver, to the Purchaser the Shareholders’ Agreement.

(d) The Responsible Party shall have executed and delivered to the Purchaser the
Non-Compete Agreement.

(e) The Company and RAV shall have executed and deliver, and shall have caused
each of the Persons set forth on Exhibit E to execute and deliver, to the
Purchaser the Escrow Agreement.

(f) The Company shall have caused each of the Persons set forth on Exhibit E to
execute and deliver to the Purchaser a Lock-up Agreement.

(g) On the Closing Date, the Purchaser shall have received from the Company such
other certificates and documents as it or its representatives, if applicable,
shall reasonably request, and all proceedings taken by the Company or the Board
of Directors of the Company, as applicable, in connection with the Primary
Company Documents contemplated by this Agreement and the other Primary Company
Documents and all documents and papers relating to such Primary Company
Documents shall be satisfactory to the Purchaser.

(h) All approvals for the sale of the Series A Preferred Stock from the FCC and
PUCs, and all material consents, waivers, approvals, orders and authorizations
from third parties required to be made or obtained for the authorization,
execution, delivery and performance of this Agreement, the consummation of the
transactions contemplated hereby and the continuation in force of any rights,
licenses, permits, authorizations, agreements, instruments or documents of the
Company, shall have been obtained and become final and non-appealable (provided
that if any appeal or a petition for reconsideration is filed after any such
approval has been obtained, such approval shall be deemed to be final and
non-appealable unless the Purchaser shall have delivered to the Company an
opinion of counsel rendered in good faith that it is probable that such approval
will be reversed and/or vacated upon any such appeal or petition for
reconsideration). Neither any statute, rule, regulation, order, stipulation,
decree, judgment, or injunction shall be enacted, promulgated, entered,
enforced, or deemed application to the purchase nor any other action shall have
been taken by any government body (i) which prohibits the consummation of the
transactions contemplated by this Agreement; (ii) which prohibits the Purchasers
ownership of the Series A Preferred Stock, or which compels the Purchaser to
dispose of or hold separately all or any portion of the Purchaser’s or the
Company’s business or assets as a result of the transaction contemplated herein;
(iii) which makes the purchase of, or payment for, some or all of the Series A
Preferred Stock illegal; (iv) which imposes material

 

24



--------------------------------------------------------------------------------

limitations on the ability of the Purchaser to acquire or hold or to exercise
effectively all rights of ownership of the Series A Preferred Stock; or
(v) which imposes any limitations on the ability of the Purchaser effectively to
control in any material respect the business or operations of the Company.

(i) There shall not have been instituted, pending or threatened any action or
proceeding (or any investigation or other inquiry that might result in such an
action or proceeding) by or before any government body (i) which prohibits the
consummation of the transactions contemplated by this Agreement; (ii) which
prohibits the Purchaser’s ownership of the Series A Preferred Stock, or which
compels the Purchaser to dispose of or hold separately all or any portion of the
Purchaser’s or the Company’s business or assets as a result of the transaction
contemplated herein; (iii) which makes the purchase of, or payment for, some or
all of the Series A Preferred Stock illegal; (iv) which imposes limitations on
the ability of the Purchaser to acquire or hold or to exercise effectively all
rights of ownership of the Series A Preferred Stock; or (v) which imposes any
limitations on the ability of the Purchaser effectively to control in any
material respect the business or operations of the Company. No preliminary or
permanent injunction or other order issued by any United States federal or state
governmental body, nor any Law promulgated or enacted by any United States
federal or state governmental body, that restrains, enjoins or otherwise
prohibits the transactions contemplated hereby or limits the ability in any
respect of the rights of any of the Company to hold its assets and conduct its
present, planned or prospective business, or imposes civil or criminal penalties
on any shareholder, director or officer of the Purchaser if such transactions
are consummated, shall be in effect.

(j) The Company shall have received a closing certificate substantially in the
form attached hereto as Exhibit I (“Closing Certificate”).

 

  8. FEES AND EXPENSES

The Company shall bear its own costs, including attorney’s fees, incurred in the
negotiation of this Agreement and consummating of the transactions contemplated
herein and the corporate proceedings of the Company in contemplation hereof and
thereof. At the Closing Date, the Company shall reimburse the Purchaser for all
of the Purchaser’s reasonable out-of-pocket expenses incurred in connection with
the negotiation or performance of this Agreement, including, without limitation,
reasonable fees and disbursements of counsel to the Purchaser, fairness opinion
costs, filing fees and recording and notary costs. Notwithstanding the
foregoing, the Purchaser shall be solely responsible for all fees payable to
Stanford Group Company in connection with the purchase of the Series A Preferred
Stock by the Purchaser.

 

  9. SURVIVAL

The representations and warranties of the Company, RAV and the Responsible Party
contained in Section 3 above shall survive the Closing hereunder and continue in
full force and effect for a period of three (3) years thereafter; provided,
however that (i) the representations and warranties set forth in Section 3(a)
and 3(f) shall survive indefinitely and (ii) the representations and warranties
set forth in Section 3(u), 3(v) and 3(x) shall survive for the applicable
statute of limitations (after giving effect to any extensions or waivers) plus
60 days. The representations

 

25



--------------------------------------------------------------------------------

and warranties of the Purchaser contained in Section 2 above shall survive the
Closing hereunder and continue in full force and effect for a period of three
(3) years thereafter; provided, however that the representations and warranties
set forth in Section 2(e) and 2(f) shall survive indefinitely. Notwithstanding
the foregoing, the parties acknowledge and agree that if the Purchaser exercises
its right to call RAV’s shares of Company Common Stock pursuant to Section 2.9
of the Shareholders’ Agreement, the survival period of the representations and
warranties set forth in Section 3 hereof shall terminate upon the closing of
such call and the Purchaser shall no longer be afforded the right to seek
indemnification from the Responsible Party for a breach thereof.

 

  10. INDEMNIFICATION

(a) Indemnification by the Responsible Party and RAV. Each of the Responsible
Party and RAV (the “RAV Group”), jointly and severally, agrees to indemnify the
Purchaser and its officers, directors, employees, agents, partners,
shareholders, members and Affiliates and, following the Closing, the Company and
its Subsidiaries (collectively, the “Purchaser Indemnified Parties”) for, and
hold each Purchaser Indemnified Party harmless from and against: (x) any and all
damages, losses, claims, diminution in value and other liabilities of any and
every kind, including, without limitation, judgments and costs of settlement,
and (y) any and all reasonable out-of-pocket costs and expenses of any and every
kind, including, without limitation, reasonable fees and disbursements of
counsel for such Purchaser Indemnified Parties (all of which expenses
periodically shall be reimbursed as incurred)(collectively, “Losses”) (without
any rights of contribution or indemnification from the Company or any Subsidiary
whether arising under any charter documents, contracts between the Company
and/or Subsidiaries and the Responsible Party or otherwise), in each case,
arising out of or suffered or incurred in connection with any of the following,
whether or not involving a third party claim:

(i) any misrepresentation or any breach of any warranty made by the Company, RAV
or the Responsible Party herein or in any of the other Primary Company
Documents;

(ii) any breach or non-fulfillment of any covenant or agreement made by the
Company, RAV or the Responsible Party herein or in any of the other Primary
Company Documents; or

(iii) any claim relating to or arising out of a violation of applicable federal
or state securities laws by the Company in connection with the sale or issuance
of the Series A Preferred Stock by the Company to the Purchaser.

To the extent that the foregoing undertaking by the RAV Group may be
unenforceable for any reason, each of the Responsible Party and RAV shall make
the maximum contribution to the payment and satisfaction of each of the
Purchaser’s Losses which is permissible under applicable law.

(b) Indemnification by the Purchaser. The Purchaser agrees to indemnify the
Responsible Party, the Company and the Company’s officers, directors, employees,
agents, partners, shareholders, members and Affiliates (collectively, the
“Company Indemnified

 

26



--------------------------------------------------------------------------------

Parties”) for, and hold each Company Indemnified Party harmless from and against
any and all Losses (all of which expenses periodically shall be reimbursed as
incurred), in each case, arising out of or suffered or incurred in connection
with any of the following, whether or not involving a third party claim:

(i) any misrepresentation or any breach of any warranty made by the Purchaser
herein or in any of the other Primary Company Documents;

(ii) any breach or non-fulfillment of any covenant or agreement made by the
Purchaser herein or in any of the other Primary Company Documents; or

(iii) any claim relating to or arising out of a violation of applicable federal
or state securities laws by the Purchaser in connection with the sale or
issuance of the Series A Preferred Stock by the Company to the Purchaser.

To the extent that the foregoing undertaking by the Purchaser may be
unenforceable for any reason, the Purchaser shall make the maximum contribution
to the payment and satisfaction of each of the Company’s Losses which is
permissible under applicable law, subject to the applicable limitations set
forth in this Section 10.

(c) Limitations on Indemnification Obligations. The obligation of the RAV Group
to indemnify the Purchaser under Section 10(a)(i) above will be subject to the
following limitations:

(i) The RAV Group shall not have any obligation to indemnify the Purchaser from
or against any Losses resulting from any matter for which indemnification exists
as provided in Section 10(a)(i) above, until the Purchaser has suffered Losses
by reason of all such breaches or claims in excess of $200,000 in the aggregate
(after which amount the Responsible Party will be obligated to indemnify and
hold the Purchaser harmless with respect to all Losses from the first dollar of
any Losses)(the “Indemnification Basket”). Further, in determining Losses for
purposes of this threshold, any qualifications of any representation or warranty
with respect to “materiality,” “material,” “Material Adverse Change,” “Material
Adverse Effect” or any similar qualification, shall be disregarded.
Notwithstanding any of the preceding provisions of this Section 10(c), the
threshold described in this Section shall not apply to any breach (or alleged
breach) of any representation or warranty contained in Sections 3(a), 3(b),
3(c), and 3(k) or any fraudulent or intentional misrepresentation or omission
with respect to any of the representations and warranties contained in
Section 3, and each of the Responsible Party and RAV, jointly and severally,
shall indemnify and hold the Purchaser harmless against all Losses that the
Purchaser may suffer resulting from, arising out of, relating to, in the nature
of, or caused by any one or more of such breaches.

(ii) The maximum amount for which the RAV Group shall be required to indemnify
and hold the Purchaser harmless for breaches of representation and warranty
under Section 10(a)(i) above (other than any breach (or alleged breach) of any
representation or warranty contained in Sections 3(a), 3(b), 3(c), and 3(k) or
any fraudulent or intentional misrepresentation or omission with respect to any
of the representations and warranties contained in Sections 3 shall be equal to
the sum of

 

27



--------------------------------------------------------------------------------

(A) $1,563,750, being the agreed value of the 375,000 shares of Restricted
Purchaser Stock granted to the Responsible Party pursuant to Section 4(l) hereof
(representing an the agreed value of $4.17 per share),

(B) $5,000,000, being the agreed value of RAV’s 2,000,000 shares of Company
Common Stock as of the Closing Date (representing an the agreed value of $2.50
per share); and

(C) $2,000,000, which represents a portion of the amount the Responsible Party
is personally liable for under that certain continuing guaranty dated June 9,
2006 in favor of Expocredit Corporation, a Florida corporation (collectively,
the “Indemnification Cap.

(D) The parties acknowledge and agree that the neither the Indemnification
Basket nor the Indemnification Cap shall apply to any Losses incurred by the
Purchaser under Sections 10(a)(ii), 10(a)(iii) or 10(g) hereof.

(d) Purchaser Indemnification Procedure. Any claim (a “Claim”) for
indemnification by the Purchaser under this Section 10 shall be resolved in the
manner set forth in this Section 10(d), as follows:

(i) Promptly on becoming aware of any circumstances which have given or could
give rise to a Claim, the Purchaser shall provide the RAV Group and the Escrow
Agent with a certificate in writing (a “Claim Certificate”) setting forth in
reasonable detail the basis of such Claim in respect of which payment pursuant
to this Section 10 is then being sought and the amount to be paid in respect
thereof (such amount being herein called the “Claimed Amount”).

(ii) Following receipt of the Claim Certificate, the RAV Group shall have 30
days to make such investigation of the Claim as is considered necessary or
desirable. For the purpose of that investigation, the Purchaser shall make
available to the RAV Group the information relied on by the Purchaser to
substantiate the Claim, together with such information as the RAV Group may
reasonably request.

(iii) If the parties agree at or prior to the expiration of such 30-day period
(or agree to any extension of this period) to the validity and amount of the
Claim, then the parties will instruct the Escrow Agent to disburse the agreed
amount to be paid with respect to such Claim (the “Agreed Amount”) from the
Escrow Fund in the priority set forth in Section 10(e),.

(iv) In the event the RAV Group does not dispute a Claim within 30 days after
the delivery of the Claim Certificate, then the Claim will be deemed to be
accepted by the RAV Group. In such event the Escrow Agreement will provide that
the Escrow Agent is authorized to disburse the amount of such Claim from the
Escrow Fund, in the priority set forth in Section 10(e).

(v) In the event the RAV Group disputes all or a portion of a Claim and the
parties are unable to reach an agreement regarding within 30 days after the RAV
Group’s receipt of the Claim Certificate, then the Claim will be submitted to
binding arbitration as provided in Section 14(l) of this Agreement. Upon receipt
by either RAV or the Purchaser of the

 

28



--------------------------------------------------------------------------------

final written determination of such claim by the arbitrator (the “Final
Decision”), RAV or the Purchaser (as the case may be) shall deliver the Final
Decision to Escrow Agent, with instructions to disburse the amount specified in
the Final Decision from the Escrow Fund, in the priority set forth in
Section 10(e),. In any arbitration, the arbiters will take into consideration
the amount of any limitations on indemnification set froth in this Section 10.

(e) Payment of Purchaser Claims.

(i) In the event that the Purchaser is entitled to any payment with respect to
any Claim pursuant to the provisions of Section 10(d) (a “Required Payment”)
then such payment will be made from the Escrow Fund in the following order of
priority:

(A) First, by delivering to the Purchaser certificates evidencing such number of
shares of the Purchaser Restricted Stock beneficially owned by the members of
the RAV Group (and transferred from each member of the RAV Group on a pro rata
basis) as are equal in value to the amount of the Required Payment. For the
purpose of this Section 10(e)(i), the value of a share of the Purchaser
Restricted Stock shall be the fair market value of the shares of the Purchaser
Restricted Stock as of the date hereof, which the parties agree is $4.17;
provided, that if any of the Purchaser Restricted Stock has been sold in a
manner permitted by the terms of the Escrow Agreement, then the Indemnity Amount
will be paid from the proceeds of such stock then held by the Escrow Agent; and

(B) Second, by delivering to the Purchaser certificates evidencing such number
of shares of Company Common Stock beneficially owned by RAV as are equal in
value to the amount of the Required Payment, less the amounts paid to the
Purchaser for any Claims under Section 10(e)(i) above. For the purpose of this
Section 10(e)(ii), the value of a share of Company Common Stock shall be the
fair market value of the shares of Company Common Stock as of the date hereof,
which the parties agree is $2.50; provided, that if any of the Purchaser
Restricted Stock has been sold in a manner permitted by the terms of the Escrow
Agreement, then the Indemnity Amount will be paid from the proceeds of such
stock then held by the Escrow Agent .

(ii) In the event that the Escrow Fund is insufficient to cover the full amount
of any Required Payment, then the Responsible Party shall be personally liable
for, and obligated to pay, the balance of the Required Payment; provided, that
in no event will the Responsible Party be obligated to pay more than US
$2,000,000 in the aggregate for Claims under Section 10(a)(i).

(iii) Notwithstanding the foregoing, if all or any portion of the Escrowed
Shares have been transferred to a third party in violation of the terms of the
Escrow Agreement, (i), the portion of the Required Payment exceeding the value
of the shares of the Purchaser Restricted Stock and the Company Common Stock
shall be paid by the members of the RAV Group in cash.

(f) Release of Escrow Fund. Notwithstanding anything to the contrary contained
herein, the Escrow Agreement will provide that the Escrow Agent shall release
from escrow the Escrow Fund (including all shares of Company Common Stock and
Purchaser

 

29



--------------------------------------------------------------------------------

Restricted Stock held by the Escrow Agreement, and all cash consideration held
in connection with the sale of such stock), which is not subject to any pending
Claims by the Purchaser, on the third anniversary of the Closing Date.

(g) Indemnification for Claims by Soto. In addition to the indemnification
obligations set forth in Section 10(a), each of the Responsible Party and RAV,
jointly and severally, agrees to indemnify the Purchaser Indemnified Parties and
hold each of the Purchaser Indemnified Parties harmless from all Losses (without
any rights of contribution or indemnification from the Company or any Subsidiary
whether arising under any charter documents, contracts between the Company
and/or Subsidiaries and the Responsible Party or otherwise), in each case,
arising out of or suffered or incurred in connection with any agreement (whether
in writing or oral), transaction, understanding or otherwise between the
Company, its Subsidiaries and affiliates, on the one hand, and Alfredo Soto, on
the other hand. Each of RAV and the Responsible Party agree (i) to pay all
indemnification claims under this Section 10(g) to the Purchaser in cash, and
(ii) that the Purchaser is not required to seek recoupment of its Losses under
this Section 10(g) from the Escrow Fund. The parties further agree that the
indemnification obligations of RAV and the Responsible Party under this
Section 10(g) are not subject to any limitations or restrictions set forth in
Sections 10(c), the provisions of Section 10(e), or any other provision of this
Agreement.

(h) Exclusive Remedy. The respective remedies under this Section 10 of this
Agreement are the parties’ exclusive remedies from and after the Closing with
respect to the inaccuracy or untruth, incompleteness or breach of any
representation or warranty of any party contained in this Agreement or any
schedule hereto or any certificate delivered in connection herewith, or based on
the failure of any covenant, agreement or undertaking in this Agreement, and the
parties hereby waive any claims with respect to any other right of contribution
or indemnity available against any indemnifying party under this Agreement in
such capacity on the basis of law or otherwise beyond the express terms of this
Agreement; provided, however, that this Section 10(h) does not preclude (i) a
party from bringing an action for specific performance or other equitable remedy
to require a party to perform its obligations under this Agreement or any
Primary Company Document, (ii) any Claims based on fraud or intentional
misrepresentation or omission, and/or (iii) any Claims for breach or default
under any Primary Company Document.

(i) Other Indemnification Provisions. The Responsible Party hereby agrees that
he will not make any claim for indemnification against the Company or any of its
Subsidiaries by reason of the fact that he was a director, officer, employee, or
agent of any such entity or was serving at the request of any such entity as a
partner, trustee, director, officer, employee, or agent of another entity
(whether such claim is for judgments, damages, penalties, fines, costs, amounts
paid in settlement, losses, expenses, or otherwise and whether such claim is
pursuant to any statute, charter document, bylaw, agreement, or otherwise) with
respect to any action, suit, proceeding, complaint, claim, or demand brought by
the Purchaser against the Responsible Party (whether such action, suit,
proceeding, complaint, claim, or demand is pursuant to this Agreement,
applicable law, or otherwise). Any indemnification payable in accordance with
this Section 10 shall be net of: (i) cash amounts actually recovered (after
deducting related costs and expenses) by the Indemnified Party for Losses for
which such indemnification payment is made under any insurance policy, warranty
or indemnity from any

 

30



--------------------------------------------------------------------------------

person other than a party to this Agreement; and (ii) tax benefits actually
realized in cash by the Indemnified Party in respect of any Losses for which
such indemnification payment is made during the same period such Losses were
incurred. Each party agrees to use, and to cause the Company and its
Subsidiaries to use, commercially reasonable efforts to obtain the benefits of
any insurance coverage, warranty or indemnity from any other party with respect
to any matter that might give rise to a claim for indemnification under this
Agreement, and all costs and expenses incurred by the Indemnified Party in
connection therewith, whether or not such claim is ultimately paid by any such
third party pursuant to insurance, warranty or indemnity, shall be added to the
indemnification claim.

 

  11. NOTICES

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two (2) business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid, or by
electronic mail, with a copy thereof to be sent by mail (as aforesaid) within 24
hours of such electronic mail, and addressed to each of the other parties
thereunto entitled at the following addresses, or at such other addresses as a
party may designate by five days advance written notice to each of the other
parties hereto.

 

  If to the Company:     

Latin Node, Inc.

9800 Northwest 41st Street, Suite 200

Miami, Florida 33178

Attn: Jorge Granados, President

Telephone: 305-592-4848

Facsimile: 305-592-4949

Email: jgranados@latinode.com

        with a copy to:     

Shutts & Bowen LLP

1500 Miami Center

201 South Biscayne Boulevard

Miami, Florida 33131

Attn: Francis E. Rodriguez, Esq.

Telephone: 305-347-7364

Facsimile: 305-347-7764

Email: frodriguez@shutts-law.com

        If to the Purchaser:     

Elandia, Inc.

1500 Cordova Road, Suite 312

Ft. Lauderdale, Florida 33316

Attn: Harry Hobbs, Chief Executive Officer

Telephone: 954-728-9090 Ext. 225

Facsimile: 954-728-9090

Email: hghobbs@elandiainc.com

     

 

31



--------------------------------------------------------------------------------

 

with a copy to:

  

Carlton Fields, P.A.

4000 International Place

100 Southeast Second Street

Miami, Florida 33131

Attn: Seth P. Joseph, Esq.

Telephone: 305-530-0050

Facsimile: 305-530-0055

Email: sjoseph@carltonfields.com

        If to Responsible Party:   

Jorge Granados

7232 Northwest 31st Street

Miami, FL 33122

Telephone: 305-592-4848

Facsimile: 305-592-4949

Email: jgranados@latinode.com

     

or to such other address as either party may have designated by written notice
to the other in the manner set forth herein.

 

  12. GOVERNING LAW; JURISDICTION

This Agreement will be governed by and construed under the laws of the State of
Florida, without giving effect to rules governing conflicts of law. Each of the
parties irrevocably consents to the non-exclusive jurisdiction of the courts of
the State of Florida located in the County of Miami-Dade, and of the United
States District Courts for the Southern District of Florida for the purposes of
any suit, action, or proceeding relating to or arising out of this Agreement (a
“Related Proceeding”) and irrevocably waives, to the fullest extent it may
effectively do so, (i) any objection it may have to the laying of venue of any
Related Proceeding in any such court, and (ii) the defense of forum
nonconveniens to the maintenance of any Related Proceeding in any such court.
Stanford does not agree to submit to jurisdiction hereunder and each party
agrees and acknowledges that Stanford is not and shall not be a necessary or
indispensable party to any Related Proceeding. Each party further agrees not to
join Stanford in any Related Proceeding and hereby waives the right to file any
action or proceeding against Stanford arising out of, related to or in
connection with the Agreement or any transaction arising from this Agreement.

 

  13. TERMINATION

(a) Termination of Agreement. Certain of the parties may terminate this
Agreement as provided below:

(i) The Purchaser and the Company may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(ii) Provided that the Company has paid in full all loans made to the Company by
the Purchaser, including all accrued but unpaid interest, the Company may
terminate this Agreement by giving written notice to the Purchaser at any time
prior to the Closing (A) in the event that the Purchaser has breached any
material representation, warranty,

 

32



--------------------------------------------------------------------------------

or covenant contained in this Agreement in any material respect, the Company has
notified the Purchaser of the breach, and the breach has continued without cure
for a period of 30 days after the notice of breach or (B) if the Closing shall
not have occurred on or before October 31, 2007, by reason of the failure of any
condition precedent under Section 6 hereof; and

(iii) The Purchaser may terminate this Agreement by giving written notice to the
Company at any time prior to the Closing (A) in the event that the Company, RAV
or the Responsible Party has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, the Purchaser has
notified the Company, RAV and the Responsible Party of the breach, and the
breach has continued without cure for a period of 30 days after the notice of
breach or (B) if the Closing shall not have occurred on or before October 31,
2007, by reason of the failure of any condition precedent under Section 7
hereof.

(b) Effect of Termination. If the Purchaser or the Company terminates this
Agreement pursuant to Section 13(a) above, all rights and obligations of the
parties hereunder shall terminate without any liability of any party to any
other party (except for any liability of any party then in breach).

 

  14. GENERAL PROVISIONS

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Company Documents,
including any certificate, schedule, exhibit or other document delivered
pursuant to their terms, constitutes the entire agreement among the parties
hereto with respect to the subject matters hereof and thereof, and supersedes
all prior agreements and understandings, whether written or oral, among the
parties with respect to such subject matters.

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

(d) Construction. This Agreement and each of the Primary Company Documents have
been entered into freely by each of the parties, following consultation with
their respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

(e) Binding Effect. This Agreement shall inure to the benefit of, and be binding
upon the successors and assigns of each of the parties hereto, including any
transferees of the Series A Preferred Stock.

(f) Severability. The provisions of this Agreement and the terms of the Series A
Preferred Stock are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of a
provision contained in this Agreement or in the terms of the Series A Preferred
Stock shall, for any reason, be held to be

 

33



--------------------------------------------------------------------------------

invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or the terms of the Series A Preferred Stock; but this Agreement
and the terms of the Series A Preferred Stock shall be reformed and construed as
if such invalid or illegal or unenforceable provision, or part of a provision,
had never been contained herein, and such provisions or part reformed so that it
would be valid, legal and enforceable to the maximum extent possible.
Notwithstanding the above, if a provision hereto is held invalid and as a result
it shall substantially impair the benefits of the remaining provisions hereto,
the parties agree to re-negotiate, in good faith, such provision or provisions.

(g) Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the Purchaser
shall be entitled to specific performance of the agreements and obligations of
the Company hereunder and to such other injunctive or other equitable relief as
may be granted by a court of competent jurisdiction.

(h) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

(i) Headings; Pronouns. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of this
Agreement. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

(j) Counterparts; Facsimile Signatures. This Agreement may be signed in one or
more counterparts, each of which shall be deemed an original and all of which,
when taken together, will be deemed to constitute one and the same agreement.
This Agreement may be executed by facsimile signatures.

(k) Waiver of Jury Trial. THE PARTIES, BY THEIR EXECUTION OF THIS AGREEMENT,
WAIVE TRIAL BY JURY IN ANY RELATED PROCEEDING. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE PARTIES, AND THE PARTIES HEREBY REPRESENT
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.

(l) Arbitration.

(i) Except as otherwise specifically provided in this Agreement, if any
controversy or dispute arises under, out of or in relation to any of the
provisions hereof which cannot be settled by the parties hereto within sixty
(60) calendar days after the same shall arise (the parties hereby agreeing to
use best efforts to communicate in person, by telephone or by letter to discuss
any such controversy or dispute) such controversy or dispute shall be resolved
solely and exclusively by binding arbitration to be conducted before the
American Arbitration

 

34



--------------------------------------------------------------------------------

Association or its successor (“AAA”). The arbitration shall be held in Miami,
Florida before a panel of three arbitrators with each party selecting one and
the two selected arbitrators selecting the third and shall be conducted in
accordance with the rules and regulations promulgated by AAA unless specifically
modified therein.

(ii) The parties covenant and agree that the arbitration shall commence within
one hundred eighty (180) calendar days of the date on which a written demand for
arbitration is filed by any party hereto. In connection with the arbitration
proceeding, the arbitrator shall have the power to order the production
documents by each party and any third-party witnesses. In addition, each party
may take up to three depositions as of right, and the arbitrator may in his or
her discretion allow additional depositions upon good cause shown by the moving
party. However, the arbitrator shall not have the power to order the answering
of interrogatories or the response to requests for admission. In connection with
any arbitration, each party shall provide to the other, no later than seven
(7) business days before the date of the arbitration, the identity of all
persons that may testify at the arbitration and a copy of all documents that may
be introduced at the arbitration or considered or used by a party’s witness or
expert. The arbitrator’s decisions and award shall be made and delivered within
six (6) months of the selection of the arbitrator.

(iii) The arbitrator’s decisions shall set forth a reasoned basis for any award
of damages or finding of liability. The arbitrator shall not have power to award
damages in excess of actual compensatory damages and shall not multiply actual
damages or award punitive damages or any other damages that are specifically
excluded under this Agreement, and each party hereby irrevocably waives any
claim to such damages.

(iv) The parties covenant and agree that they will participate in the
arbitration in good faith. The arbitrator shall assess costs and expenses
(including the reasonable legal fees and expenses of the prevailing party)
against the non-prevailing party to any proceeding. Any party unsuccessfully
refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorneys’ fees, incurred by the other party in
enforcing the award. This Section 14(l) applies equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief of any party may proceed in court
without prior arbitration for the limited purposes of avoiding immediate and
irreparable harm.

(v) The provisions of this Section 14(l) shall be enforceable in any court of
competent jurisdiction. Each of the parties hereto irrevocably and
unconditionally consents to the exclusive jurisdiction of AAA to resolve all
disputes, claims or controversies arising out of or relating to this Agreement
or the negotiation, validity or performance hereof, and further consents to the
jurisdiction of the courts of the State of Florida for the purposes of enforcing
the arbitration provisions of this Section 14(l). Each party further irrevocably
waives any objection to proceeding before AAA based upon lack of personal
jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before AAA has been brought in an inconvenient forum. Each of the
parties hereto hereby consents to service of process by registered mail at the
address to which notices are to be given. Each of the parties hereto agrees that
its or his submission to jurisdiction and its or his consent to service of
process by mail is made.

 

35



--------------------------------------------------------------------------------

(m) Further Assurances. From and after the date of this Agreement, upon the
request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the Series A Preferred
Stock.

(n) Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as of the date first written above.

 

COMPANY: LATIN NODE, INC., a Florida corporation By:  

/s/ Jorge Granados

  Jorge Granados, President RAV: RETAIL AMERICAS VOIP, LLC, a Delaware limited
liability company By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   Chief Executive Officer

[SIGNATURE PAGE TO PREFERRED STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

PURCHASER: ELANDIA, INC., a Delaware corporation By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Chief Financial Officer

[SIGNATURE PAGE TO PREFERRED STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

RESPONSIBLE PARTY:

/s/ Jorge Granados

Jorge Granados, individually

[SIGNATURE PAGE TO PREFERRED STOCK PURCHASE AGREEMENT]